Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 2 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “processing an electronic transaction using the extracted financial information and verifying an authenticity of the extracted financial information based on at least the first electronic image and the sequentially ordered extracted portions” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving a first electronic image of a payment instrument; performing a preliminary analysis of the first electronic image by: detecting edges within an overlay box for the first electronic image; computing an aspect ratio for the detected edges based on a first length of a first edge of a first pair of edges in relation to a second length of a second pair of edges; determining…that the first electronic image contains an object that corresponds to a source of financial information; identifying areas of image noise in the first electronic image; segmenting the first electronic image into segments corresponding to each area of the image noise; extracting on each segmented area of the image noise, portions of the financial information corresponding to each segmented area of the image noise; and sequentially ordering the extracted portions of the financial information to provide extracted financial information.” These additional elements, considered in the context of claim 2 as a whole, do not integrate the abstract idea into a practical application because they simply recite the generic process of extracting data from documents and processing image. The examiner further contends that the recited computer processor is used to simply process, transmit and output data. In addition, the limitation of “wherein each area of the image noise indicates a potential character of the financial information” is simply recited to further narrow the scope of the abstract idea. Thus, it is determined that claim 2 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic — that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer processor and image processing software cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “receiving a first electronic image of a payment instrument,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the step of “performing a preliminary analysis of the first electronic image by: detecting edges within an overlay box for the first electronic image; computing an aspect ratio for the detected edges based on a first length of a first edge of a first pair of edges in relation to a second length of a second pair of edges; determining…that the first electronic image contains an object that corresponds to a source of financial information; identifying areas of image noise in the first electronic image; segmenting the first electronic image into segments corresponding to each area of the image noise; extracting on each segmented area of the image noise, portions of the financial information corresponding to each segmented area of the image noise; and sequentially ordering the extracted portions of the financial information to provide extracted financial information,” when considered as a whole is mere extra-solution activity, analogous to the steps of scanning and extracting data/information from documents found to be insignificant extra-solution activity in Content Extraction. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 2 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 3, 5-7, 11-13, 16-17, 19-21 recite additional elements, but these additional elements are extra-solution activities, analogous to the steps of scanning and extracting data/information from documents found to be insignificant extra-solution activity in Content Extraction. Similarly, the dependent claims 9-10 recite additional elements, but these additional elements are extra-solution activities, analogous to data gathering step in In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Lastly, dependent claims 4, 14 and 18 do not recite additional elements but are recited to merely further narrow the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 05/31/22 have been fully considered but they are not persuasive. 

In response to applicant’s argument that the claim, as amended, integrates the judicial exception into a practical application, the examiner disagrees.
The additional element “verifying an authenticity of the extracted financial information based on at least the first electronic image and the sequentially ordered extracted portions” is a fundamental economic practice and a commercial activity. Fundamental economic practices and commercial activities fall into the category of certain methods of organizing human activity. As discussed in step 2A (Prong 2) above, a generic processor is used to implement the steps, and there is no indication that claim 1 improves the functioning of the processor, makes it operate more efficiently, or solves a technological problem with a solution rooted in computer technology.  
While applicant argues that the recited steps provide certain solution, the claimed operations are part of the abstract idea. However, a narrowly stated abstract idea is still an abstract idea. “In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350. And to the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095.
In response to applicant’s arguments that the technology at issue represents something "significantly more" than the abstract idea, the examiner disagrees. It is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic — that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer processor and image processing software cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the step of “receiving a first electronic image of a payment instrument,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also, the step of “performing a preliminary analysis of the first electronic image by: detecting edges within an overlay box for the first electronic image; computing an aspect ratio for the detected edges based on a first length of a first edge of a first pair of edges in relation to a second length of a second pair of edges; determining…that the first electronic image contains an object that corresponds to a source of financial information; identifying areas of image noise in the first electronic image; segmenting the first electronic image into segments corresponding to each area of the image noise; extracting on each segmented area of the image noise, portions of the financial information corresponding to each segmented area of the image noise; and sequentially ordering the extracted portions of the financial information to provide extracted financial information,” when considered as a whole is mere extra-solution activity, analogous to the steps of scanning and extracting data/information from documents found to be insignificant extra-solution activity in Content Extraction. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OJO O OYEBISI/Primary Examiner, Art Unit 3697